Citation Nr: 0414330	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, with degenerative disc disease, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for right leg sciatic 
syndrome, currently evaluated as 40 percent disabling, for 
the period on and after March 25, 2003.  

3.  Entitlement to an effective date earlier than March 25, 
2003, for the grant of a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1972 with additional prior, unverified service of less 
than 3 months, as reported on his DD 214.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.  In that decision, the RO 
denied the veteran an increased rating greater than 10 
percent for lumbosacral strain.  

In September 1999, the Board remanded this matter to the RO 
for further development.  In a February 2000 rating decision, 
the RO granted an increased rating to 40 percent for 
lumbosacral strain, effective September 3, 1997.  

In a December 2000 decision, the Board denied an increased 
rating greater than 40 percent for the veteran's service-
connected lumbosacral strain.  It also remanded to the RO the 
veteran's claim for entitlement to TDIU.  The veteran 
appealed the denial of his claim to the United States Court 
of Appeals for Veterans Claims (Court).  In that litigation, 
the Court issued an order, dated in March 2001, in which it 
granted an Unopposed Motion for Partial Remand filed by 
counsel for the Secretary, vacating the portion of the 
Board's decision that denied an increased evaluation for 
lumbosacral strain, and remanded the case for Board review 
and action consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA).  The Court remanded the case to the Board 
under the authority of 38 U.S.C.A. § 7252(a) (West 2002).  

Thereafter, in January 2002, the Board remanded the veteran's 
increased rating claim for his low back to the RO for 
additional development and notice consistent with the 
provisions of the VCAA.  

In a July 2003 rating decision, with consideration of the 
revised criteria for evaluating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), the RO 
granted service connection for sciatic syndrome of the right 
leg and awarded a 40 percent disability rating, effective 
March 25, 2003.  The veteran's combined rating for his 
lumbosacral spine disability was noted as 60 percent (40 
percent disabled for orthopedic manifestations under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, and 40 percent 
disabled for neurological manifestations under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520), effective March 25, 2003.  
The RO additionally granted the veteran entitlement to TDIU, 
also effective March 25, 2003, and awarded Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  

The Board notes that the veteran's low back disability claim 
on appeal has included complaints and contentions with 
respect to both orthopedic and neurologic symptomatology.  
While the veteran has not appealed the RO's grant of service 
connection for sciatic syndrome of the right leg, and the 
rating of 40 percent assigned thereto, the Board considers 
this issue as a part of the veteran's overall increased 
rating claim for his low back disability.  As such, the Board 
will additionally consider the issue as being on appeal.  

The matters on appeal are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  

Finally, the Board notes in passing that, the veteran's 
representative has sought a permanent and total disability 
rating for the veteran's service-connected back disability.  
VA law provides that DEA may be paid to a child or surviving 
spouse of a veteran who meets certain eligibility 
requirements, one of which is that the veteran have a 
permanent and total service-connected disability.  See 
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).  As noted above, the veteran has been awarded Chapter 
35 benefits and is currently receiving a total rating for his 
back disability.  As reflected in correspondence from the RO, 
the veteran's lumbosacral spine disability is considered 
permanent and total.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted.  

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The record reflects that additional evidence was associated 
with the veteran's claims file subsequent to the most recent 
supplemental statement of the case (SSOC) issued in February 
2004.  The additional evidence consists of Wilmington VA 
Medical Center (VAMC) treatment records, dated from March 
2001 to October 2003.  In particular, outpatient treatment 
reports, dated in August 2003 and October 2003, reflect 
complaints and treatment of the veteran's lumbosacral spine 
disability and sciatica.  A note in the claims file, written 
by a decision review officer (DRO) and attached to the 
Wilmington VAMC records reflects that, "It was reviewed but 
found to be redundant to issue of effective date for TDIU."  

The Board's decisions must be based on the entire record and 
upon consideration of all evidence and applicable provisions 
of law and regulations.  38 U.S.C.A. 7104(a) (West 2002); 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997); see also 38 C.F.R. § 4.1 (2003) (It is 
. . . essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.)  



Although the above noted VA medical records include treatment 
associated with nonservice-connected disabilities, this 
additional evidence has not been considered by the RO insofar 
as those records, dated in August and October 2003, relate to 
the veteran's claim for an increased rating for his low back 
disability and right leg sciatica syndrome, or that an SSOC 
was prepared.  Thus, a remand is warranted to have the RO 
cure this procedural defect.  See 38 C.F.R. §§ 19.31, 19.37 
(2003).  

As well, the Board would also point out that resolution of 
the increased rating claim associated with the veteran's low 
back, to include his claim for right leg sciatica syndrome, 
may well impact the claim for an earlier effective date for 
TDIU.  In this respect, further development of the evidence, 
plus consideration of the Wilmington VAMC treatment records 
by the RO, could theoretically result in an increased 
evaluation that meets the schedular criteria for TDIU.  As 
such, the issue with respect to a low back disability, to 
include the issue of right leg sciatica syndrome, is 
considered inextricably intertwined with the TDIU issue, and 
must be addressed prior to final disposition of the TDIU 
issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) 
(two issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue); Parker v. Brown, 7 Vet. App. 
116, 118 (1994); Holland v. Brown, 6 Vet. App. 443, 445 
(1994), citing Begin v. Derwinski, 3 Vet. App. 257 (1992).  

The Board is aware that in a July 2002 letter, with respect 
to his claim for entitlement to a grant of TDIU, the veteran 
was specifically informed of the evidence necessary to 
substantiate his claim, as well as the evidence he was 
responsible for obtaining and what evidence VA would obtain.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran has 
not otherwise been advised of the notice provisions of the 
VCAA with respect to his claim for an earlier effective date 
for TDIU.  In this case, the veteran raised the issue of an 
earlier effective date for the grant of TDIU in his notice of 
disagreement following the July 2003 decision.  In such 
situations, VA's General Counsel has held that further notice 
of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this instance, given that the issue with respect to an 
earlier effective date for TDIU is being remanded to the RO, 
the Board believes that the veteran should be additionally 
informed of the VCAA notice and duty to assist provisions 
under 38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159, as they 
pertain to his claim.  See Charles, Quartuccio, supra.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's notice letter should also request that the 
veteran submit all evidence pertinent to his claim that is in 
his possession 

Further, to ensure that all due process requirements are met, 
the above noted correspondence to be provided should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to his claims for increased ratings 
for lumbosacral strain and right leg sciatica syndrome on 
appeal.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

The Board regrets that another remand of these matters will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to his claim for 
an earlier effective date for TDIU.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

The RO should also request that the 
veteran and his attorney provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record associated with the 
claims on appeal for an increased rating 
for a low back disability and right leg 
sciatica syndrome, and for an earlier 
effective date for TDIU.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



